Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 1 of 6 PageID #: 1



                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                                 Alexandria Division
DESELLE VOLSON                                       CIVIL ACTION NO.
       VERSUS                                        JUDGE
U.S. DEPARTMENT OF VETERANS’ AFFAIRS                 MAGISTRATE JUDGE

                               COMPLAINT FOR DAMAGES
                              WITH DEMAND FOR JURY TRIAL

        Plaintiff, DESELLE VOLSON, sets forth her claims for relief as follows:

                                                   1.

        Jurisdiction of this court is invoked pursuant to 28 USC 1331; 42USC§2000 et seq, Title

VII of the 1964 Civil Rights Act; the Fourteenth Amendment to the U.S. Constitution; and

Article 5 of the Constitution of the United States for deprivation of liberty and property interests

without due process of law.

                                                   2.

        Plaintiff, DESELLE VOLSON, at all material times herein was a Black female disabled

veteran employed by the U.S. DEPARTMENT OF VETERANS’ AFFAIRS as Medical Support

Assistant for the Alexandria VA Health Care System, Alexandria, Louisiana

                                              3.

        Defendant, U.S. DEPARTMENT OF VETERANS’ AFFAIRS, is an agency of the United states

Government, engaged in an industry affecting commerce. Unlawful employment practices

alleged herein were committed by the agents of Defendant in the Western District of Louisiana.

                                                   4.

        On or about May 31, 2016, Plaintiff was hired at the Alexandria VA Medical Center, and

assigned to work in the Call Center, to answer telephone calls and schedule appointments for

veterans at the clinic.


                                                   1
Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 2 of 6 PageID #: 2



                                                  5.

       Within days of her employment, Plaintiff’s co-workers began making derogatory

statements about her status as a disabled veteran; teasing and harassing her about her habits;

constantly reporting her to her supervisor; her supervisor stated that she was emotional and

yelling; and that she threatened to kill her supervisor.

                                                  6.

       Plaintiff requested and received an accommodation of a headset amplifier, footrest and

heater for her disabilities, which was granted on or about August 10, 2016.

                                                  7.

       As a probationary employee, Plaintiff was given a 90 day assessments in November 2016

that evaluated her as “outstanding.”

                                                 H8.

       Plaintiff requested and received a second accommodation for her disabilities for

additional breaks during her shift due to migraine headaches, which was granted on or about

December 1, 2016 .

                                                  9.

       As the harassment by her co-workers continued, on March 3, 2017, Plaintiff emailed her

supervisor and EEO about the hostile work environment..

                                                 10.

       On March 7, 2017 Plaintiff requested a change of schedule to be removed from her

hostile environment and made an appointment with the agency EEO officer to discuss it.

                                                 11.

       Instead of removing her from her hostile environment, Defendant began to create a record


                                                  2
Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 3 of 6 PageID #: 3



of unsatisfactory performance, and used it as a basis to terminate Plaintiff from employment one

week after her last request for an accommodation.

                                                 12.

       On March 17, 2017, Plaintiff was given a letter of termination from Defendant for

excessive absences, effective immediately.

                                                 13.

       Approximately two weeks later, Plaintiff received a letter from Defendant dated March

29, 2017, that rescinded the prior letter of termination, but now terminated her for failure to

follow her supervisor’s instructions, which were never identified or specified.

                                                 14.

       On or about April 25, 2017, Plaintiff filed a formal complaint of discrimination for

harassment she endured at the workplace.

                                                 15.

       Defendant has discriminated against Plaintiff due to her disability in violation of Title VII

which prohibits discrimination based on disability.

                                                 16.

       Defendant terminated Plaintiff’s employment after she complained of her maltreatment,

in violation of Title VII which prohibits reprisal for asserting federally protected rights.

                                                 17.

       A hearing was held before the EEO Administrative Law Judge on September 11, 2018,

with a decision in favor of the agency issued September 13, 2018.

                                                 18.

       Plaintiff shows that the conduct of proceedings before the EEO Administrative Law


                                                  3
Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 4 of 6 PageID #: 4



Judge denied her due process, and was abusive and prejudicial in favor of the agency in the

following manner:

A.     The ALJ constantly pressured Plaintiff to dismiss her claims.

B.     The ALJ constantly threatened to remand the case to the agency for determination, even

       though this proceeding was filed on appeal from the agency’s decision.

C.     The ALJ refused to allow Plaintiff’s key witnesses for the hearing, including those

       persons who had authority to terminate her employment.

D.     Refusal to allow motions to compel discovery for employment records not provided by

       the agency.

E.     Refusal to accept Plaintiff’s objections to agency recommended stipulations of disputed

       facts, such as her termination date and the reasons for her termination.

F.     Attempts to force Plaintiff to settle her claims for the minimum valuation, less than her

       lost wages.

G.     Limiting the scope of Plaintiff’s complaints to the 2 weeks prior to her termination.

H.     Excessive control of witness testimony by the ALJ through leading questions and

       interruption of witness testimony.

I.     The appearance of impropriety by having the agency attorney sitting adjacent to the ALJ

       at anotherlocation, but out of sight during video proceedings.

                                                19.

       Defendant U.S. DEPARTMENT OF VETERANS’ AFFAIRS denied Plaintiff due process; and

deprived her of her liberty and property rights by manipulating and falsifying records in the

following manner:

A.     By revising performance evaluation reports using strike-throughs to lower Plaintiff’s


                                                 4
Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 5 of 6 PageID #: 5



       evaluation to “fully successful” without prior notice to her.

B.      Failure to provide evidence favorable to Plaintiff such as the telephone test that

       confirmed that Volson did not improperly transfer calls as alleged.

C.     By issuing two separation letters stating two different reasons for her termination without

       an opportunity for Plaintiff to oppose the reasons stated.

D.      Failure to provide evidence favorable to Plaintiff; including records of dropped calls by

       her co-workers.

E.     Failure to provide confirmation logs of telephone activity requested through discovery.

F.     Failure to follow agency procedures for disciplinary procedures; instead using emails to

       self and to other employees as support for allegations of wrongdoing against Plaintiff.

                                                 20.

       The final agency decision issued September 21, 2018; and this suit is filed within 90 days

of the final agency decision.

                                                 21.

       As a result of the unlawful acts of Defendant, Plaintiff has suffered damages and she

seeks lost wages and lost benefits with interest; liquidated damages equal to the amount of wages

and benefits lost plus interest; reasonable attorney fees; and all costs of prosecution of this claim.

                                                 22.

        Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff prays that this court:

G)     Order Defendant by mandatory injunction to enjoin from engaging in the above unlawful

       employment practices and take such affirmative actions as are necessary to assure that the

       effects of said violations are eliminated;


                                                    5
Case 1:18-cv-01633-DDD-JPM Document 1 Filed 12/19/18 Page 6 of 6 PageID #: 6



B)    Order Defendant to compensate Plaintiff with back pay and compensatory, punitive, and

      liquidated damages for the losses she sustained by reason of its violations;

C)    Order Defendant to pay Plaintiff’s costs in this action, including reasonable attorney fees;

      and

(D)   Order all general and equitable relief as the Court deems necessary or proper.




                                                               S/DIANNE HILL
                                                                 DIANNE HILL (14992)
                                                                 ATTORNEY AT LAW
                                                                 1401 Hudson Lane Ste 137
                                                                  MONROE, LA 71201
                                                                  (318) 325-6398


SERVICE:
1)   U.S. DEPARTMENT OF VETERANS’ AFFAIRS
      Robert Wilkie, Secretary
      810 Vermont Avenue, NW
      Washington DC 20420

2)    U.S. Attorney Western District of Louisiana
      David C. Joseph
      800 Lafayette Street, Suite 2200
      Lafayette, LA 70501

3)    US Attorney General
      Matthew G. Whitaker
      U.S. Department of Justice
      950 Pennsylvania Avenue, NW
      Washington, DC 20530-0001




                                               6
